 


109 HRES 393 : Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
House Calendar No. 75
109th CONGRESS 
1st Session 
H. RES. 393
[Report No. 109–199] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mrs. Capito, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed 
 
RESOLUTION 
Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules. 
 
 
That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported on the legislative day of July 28, 2005, providing for consideration or disposition of a conference report to accompany the bill (H.R. 3) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes.  


July 27, 2005
Referred to the House Calendar and ordered to be printed 
